                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


RICHARD PAUL HARRIS,

              Plaintiff,

      v.                                           Case No. 18-CV-1994

CO ENGEL and CO ROEDER,

              Defendants.


                                     ORDER


      On August 12, 2020, I granted the defendants’ motion to compel and ordered

that the defendants could submit proposed costs and fees incurred in bringing their

motion to compel by September 1, 2020, and that Harris would have until September

15, 2020 to respond. (Docket #25.) Counsel for defendants timely submitted a

declaration requesting $223.00 as costs and fees. (Docket #26.) Harris has not

responded to the declaration.

      THEREFORE, IT IS ORDERED that the defendants’ motion for costs and

fees (ECF No. 20) is GRANTED. The defendants shall be awarded costs and fees in

the amount of $223.00 for bringing their July 16, 2020 motion to compel.

      Dated at Milwaukee, Wisconsin, this 29th day of September, 2020.

                                             BY THE COURT:


                                             s/Nancy Joseph
                                             NANCY JOSEPH
                                             United States Magistrate Judge



           Case 2:18-cv-01994-NJ Filed 09/29/20 Page 1 of 1 Document 30
